                       D: +1 212 225 2333
                      memcdonald@cgsh.com


       VIA ECF                                                      May 20, 2021
       The Honorable Lorna G. Schofield
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007
              Re:     Manbro Energy Corp. v. Chatterjee Advisors, LLC, et al., No. 20-cv-3773 (LGS):
                      Request to File Under Seal
       Dear Judge Schofield:
               We respectfully write on behalf of Plaintiff Manbro Energy Corporation (“Plaintiff”), in
       accordance with Paragraph I.D.3 of Your Honor’s Individual Rules, to request leave to file under
       seal Plaintiff’s response (the “Response”) to Defendants’ May 19 letter (ECF No. 64). Parties
       and attorneys of record who should have access to the sealed document are listed in Appendix A.
               Plaintiff makes this sealing request pursuant to Paragraph 11 of the Stipulation and Order
       of Confidentiality, dated October 21, 2020 (ECF No. 51) (the “Confidentiality Order”).
       Plaintiffs’ Response references Confidential Information or Discovery Material, as defined in the
       Confidentiality Order, produced by Defendants in this case.
               Pursuant to Paragraph I.D.3 of Your Honor’s Individual Rules, Plaintiff notes that it has
       no interest in confidential treatment of the information contained in the Response and, therefore,
       absent objection by Defendants would propose to file the Response on the public docket without
       any redactions. Should Defendants object to public filing and/or propose redactions, Plaintiff
       will of course be guided by the Court.
                                                      Respectfully Submitted,



                                                     /s/ Mark E. McDonald
                                                     Mark E. McDonald
The application is GRANTED. Plaintiff's letter at Dkt. No. 67 and Defendant's proposed redactions at Dkt.
No. 78 shall remain under seal with access restricted to the parties identified in the Appendix to this filing
for the reasons identified in Defendant's letter at Dkt. No. 77. By June 14, 2021, Plaintiff shall file the
letter at Dkt. No. 67 with the redactions proposed in Dkt. No. 78 on the public docket.

The Clerk of Court is respectfully directed to close the motion at Dkt. No. 66.

Dated: June 8, 2021
       New York, New York
The Honorable Lorna G. Schofield, p. 2

                      Appendix A – Parties and Attorneys of Record

Parties

Manbro Energy Corporation

Chatterjee Advisors, LLC

Chatterjee Fund Management, LP

Chatterjee Management Company, d/b/a The Chatterjee Group

Purnendu Chatterjee



Cleary Gottlieb Stein & Hamilton, LLP

Joon H. Kim

Victor L. Hou

Rahul Mukhi

Mark E. McDonald



Gibson, Dunn & Crutcher LLP

Randy M. Mastro

Mark A. Kirsch

Avi Weitzman

Casey Kyung-Se Lee
